Exhibit 10-jj AT&T PENSION BENEFIT MAKE UP PLAN NO. 1 Effective:January 1, 2005 Revised September 1, 2005 Amended and Restated December 31, 2008 AT&T PENSION BENEFIT MAKE UP PLAN NO. 1 SECTION 1:Purpose and History 1.1.Purpose. The primary purpose of the AT&T Pension Benefit Make Up Plan No. 1 (the “Plan”) is to supplement the benefits a Participant is entitled to receive under a pension plan that is qualified under Code Section 401(a) and is sponsored by AT&T Inc. (“AT&T” or the “Company”) or one of its Subsidiaries (collectively, the “Pension Plans”).This Plan recognizes compensation earned by an individual who is eligible to participate in this Plan as provided in Section 2 (a “Participant”) that is not recognized in the determination of benefits under the Participant’s Pension Plan, and this Plan is intended to make up benefits that would otherwise be lost because of such Pension Plan limitations. The Plan is intended to provide deferred compensation benefits by recognizing compensation earned by a Participant that is in excess of the amount that is recognized under Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”), and to provide benefits to the extent such Participant’s Pension Plan benefits are limited by the provisions of Code Section 1.2.History.The Plan is effective as of January 1, 2005, and constitutes an amendment andrestatement of the plans listed in Attachment A (the “Predecessor Plans”).AT&T and companies whose equity interests are owned 100%, directly or indirectly, by AT&T (“Subsidiary”) sponsored the Predecessor Plans for the benefit of their respective eligible employees.No additional benefits shall accrue under the Predecessor Plans after December 31, 2004, and benefits of Participants who terminate employment on or after January 1, 2005 shall be paid solely under this
